Citation Nr: 1217956	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which declined to reopen the Veteran's previously denied claim of entitlement to service connection for PTSD.  In January 2012, the Board reopened the Veteran's claim, and remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In its January 2012 remand, the Board directed that the Veteran be afforded a VA examination, and that the examiner should specifically comment on the Veteran's April 1977 in-service DWI and discuss whether the incident indicated an onset of psychiatric symptoms in service.  The examiner was also directed to comment on the Veteran's three prior VA examinations.

With regard to the April 1977 in-service DWI; the examiner opined that the incident did not indicate an onset of psychiatric symptoms during military service.  His rationale was that the isolated incident did not provide sufficient data to make such a determination, and furthermore, the Veteran did not have any mental health treatment during his military service.  The Board finds this opinion inadequate for two reasons.  First of all, if the examiner felt that there was not sufficient information for him to determine that the in-service DWI did signal the onset of psychiatric symptoms in service, then it begs to reason, that he also did not have enough information to determine that the incident did not indicate the onset of such symptoms in service.  Furthermore, the Board notes that the lack of documentation of mental health treatment in service is not a sufficient basis, alone, to make a determination that the Veteran did not have an onset of psychiatric symptoms following the in-service DWI.  

The examiner was also directed to comment on the Veteran's three prior VA examinations.  The examiner noted that the Veteran had VA examinations in May 1996, June 2010 and September 2010, and re-stated verbatim the findings from those examinations.  However, he did not provide any additional analysis of the findings from the previous examinations or discuss how those findings were related, similar to, or different, from the current findings noted at the time of the February 2012 examination.

Finally, the Board notes that the February 2012 examiner was directed to comment on the May 2004 VA treatment record suggesting that the Veteran's pattern of anxiety may have predated his military service, and to state whether the record constituted clear and unmistakable evidence that the Veteran's psychiatric disorder(s) preexisted service.  The examiner stated that he concurred with the VA doctor's findings that the onset of the Veteran's anxiety condition likely predated his military service.  However, he also opined that the VA doctor's observation did not represent "clear and unmistakable evidence that the Veteran's psychiatric disorder(s) preexisted service."  The examiner did not provide a rationale for his opinion.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's acquired psychiatric disorder is necessary.  See 38 C.F.R. § 4.2 (2011).

Based on the evidence noted above, the Board finds that the February 2012 VA examination does not adequately comply with the directives of the January 2012 remand.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  

Accordingly, the Board finds that a remand is warranted to afford the Veteran an examination that substantially complies with the Board's remand orders, and so that a new medical opinion as to the etiology of any acquired psychiatric disability can be obtained.  See 38 C.F.R. § 4.2 (2011).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Schedule the Veteran for a VA mental disorders examination with an appropriate examiner to determine the nature and etiology of any psychiatric disorder(s).  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including the corroborating lay statements.  That such a review was conducted must be noted in the examination report.

With regard to the Veteran's acquired psychiatric disorder, the examiner must state whether it is at least as likely as not that any current acquired psychiatric disorder(s) was caused by his active duty service, including his in-service experiences as a military police officer, and witnessing physical altercations and racial violence on base.  The examiner should also specifically comment on the Veteran's April 1977 in-service DWI and discuss whether this indicates an onset of psychiatric symptoms in service.  The examiner is advised that the lack of documentation of mental health treatment in service is not a sufficient basis, alone, to make a determination that the Veteran did not have an onset of psychiatric symptoms following the in-service DWI.

The examiner should also discuss the findings from the Veteran's prior VA examinations in May 1996, June 2010, September 2010 and February 2012, and indicate how they relate to any current findings.

If the examiner diagnoses the Veteran with a personality disorder, s/he must state whether the Veteran also has an acquired psychiatric disorder that is superimposed upon the personality disorder.

The examiner should also comment on the May 2004 VA treatment record suggesting that the Veteran's pattern of anxiety may have predated his military service.  The examiner should state whether this constitutes clear and unmistakable (obvious or manifest) evidence that the Veteran's psychiatric disorder(s) preexisted service.  If the examiner determines that the Veteran's psychiatric disorder(s) clearly and unmistakably preexisted military service, s/he must also indicate whether there is clear and unmistakable (obvious or manifest) evidence that the psychiatric disability did not increase in severity during service beyond the natural progress of the disease.

As to in-service occurrence only, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

